Citation Nr: 1217732	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  00-16 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 50 percent for service-connected major depressive disorder.  

3.  Entitlement to service connection for a renal disorder, to include as secondary to service-connected Type II diabetes mellitus.  

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 to July 1967, to include service in Germany from February 1965 to June 1966, and in the Republic of Vietnam from July 1966 to July 1967.

This matters comes before the Board of Veterans' Appeals (Board) on appeal from July 1999, July 2006, August 2007, and October 2007 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.  

Of preliminary importance, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim should be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  In short, the essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  

Further, in Amberman v. Shinseki, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recognized that separately diagnosed psychiatric conditions could be service connected, but could not be separately rated unless they resulted in different manifestations.  570 F.3d 1377, 1381 (Fed. Cir. 2009).  The Federal Circuit found that it was possible evidence could be received that reflected that two conditions resulted in different manifestations, thus allowing the two conditions to be separately rated.  Id.  For example, in Amberman, the Federal Circuit stated that "bipolar affective disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability."  Id.  

In this case, the Board acknowledges that the Veteran is already service-connected for one acquired psychiatric disability, major depressive disorder secondary to the service-connected Type II diabetes mellitus, and has specifically limited his claim to service connection for PTSD.  Hence, the Board has determined that Clemons does not apply in this case and has limited its consideration accordingly.  

The Board remanded the case to the RO (via the Appeals Management Center (AMC), in Washington, D.C.) for additional development of the record in January 2007 and March 2009.  All of the actions previously sought by the Board through its prior development requests appear to have been substantially completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

Notably, the Veteran had executed multiple VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, and appointed the Veterans of Foreign Wars, the Jewish War Veterans, and the Disabled American Veterans as his representative at various points during the appeal.  In August 2011, he revoked this power of attorney and executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, and appointed the American Legion as his representative.  

The Board acknowledges that statements in support of the Veteran's claim and copies of private treatment records were received by the Board in January 2012, and copies of VA treatment records, dated in January 2012 were received by the Board in February 2012, without a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  Despite this, the Board finds that that most of the evidence submitted in January 2012 is duplicative of evidence already submitted, and the remainder is not pertinent as it does not relate to or have a bearing on the service connection for PTSD claim, or for the increased initial rating for service-connected major depressive disorder being adjudicated in the decision.  Moreover, the evidence submitted in February 2012 is duplicative of evidence previously received that did have a waiver, and that no additional waiver is needed to the extent indicated in this case.  See 38 C.F.R. §§ 20.800; 20.1304.  The Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to issue a Supplemental Statement of the Case; proceeding with the claims without a remand to the RO is not prejudicial to the Veteran.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Finally, the issue of entitlement to a disability rating in excess of 20 percent for the service-connected vascular disease of the right lower extremity and for the service-connected vascular disease of the left lower extremity have been reasonably raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction and refers these matters to the AOJ for appropriate action.  

The issues of entitlement to service connection for a renal disorder, to include as secondary to service-connected Type II diabetes mellitus, and to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.  


FINDINGS OF FACT

1.  There is competent medical evidence of a diagnosis of PTSD that meets the formal diagnostic criteria for PTSD as outlined in the DSM-IV.  

2.  There is credible supporting lay evidence that various claimed in-service stressors occurred.  

3.  There is competent and credible medical evidence linking the diagnosed PTSD to the verified, in-service stressful incidents.  

4.  For the entire period of the appeal, the service-connected major depressive disorder is shown to have been manifested by a disability picture that more closely resembled that of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as suicidal ideation, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships; however, total social and occupational impairment is not demonstrated.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by PTSD is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2011).  

2.  For the entire period of the appeal, the criteria for a 70 percent disability rating for service-connected major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130 including Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

In the decision below, the Board grants service connection for PTSD and an increased disability rating of 70 percent for the service-connected major depressive disorder.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims file the service treatment records and reports of his post-service care.  He has also been afforded VA examinations.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.

Service Connection for PTSD

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases, such as psychoses, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  

If the Veteran did not engage in combat with the enemy, or if the claimed stressors are not related to combat, the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and those stressors must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

The service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

VA recently amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standard for establishing the in-service stressor required for PTSD claims.  

Service connection for PTSD may now be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,852 (July 13, 2010).  

If the evidence establishes that the Veteran engaged in combat and the claimed stressor is related to combat, the Veteran's lay testimony alone is sufficient to establish the occurrence of the alleged stressor when the allegation is consistent with the facts and circumstances of his service.  Id.  

If a PTSD claim is based on military sexual trauma or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).  

Additionally, evidence of behavior changes following the claimed assault is relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

The Veteran generally contends that his current PTSD is the result of several stressors he experienced while serving on active duty.  

Specifically, in a statement received in January 1999, the Veteran  identified stressors of serving on permanent guard duty, including patrolling the perimeter of the base and performing bunker duty while stationed in at Long Binh Junction (Camp LBJ) in Long Binh, South Vietnam in July 1966, engaging the Viet Cong forces in firefights in and along the perimeter of the compound, being stationed at Tunsinuk Airbase in Saigon with the 12th Signal Group, where he witnessed activities of the morgue, including the processing of deceased US personnel, being assigned to the 52nd Signal Battalion in Canto, Mekong Delta IV Corps, where he performed various duties from guard duty to truck driver while attached to the 21st Army of the Republic of Vietnam (ARVN) Infantry Division, and where he witnessed death and saw many wounded ARVN troops.  The Veteran also reported that while in Canto, he was involved in one engagement when the compound came under Viet Cong mortar fire several times.  He indicated that while in country, he suffered from stomach problems and severe weight loss, and did not sleep much while suffering from depression and thoughts of death.  He noted that his two older brothers were also in country during his tour, and he was worried and distressed that they were also in harm's way.  

Also, in a notice of disagreement, received in May 2000, the Veteran indicated that he witnessed the daily operations of the morgue while stationed on Tun Son Nhut Airbase from 1966 to early 1967, and noted that the morgue was operated by the 88th Fighter Wing's Dispensary of the 7th Air force, Tun Son Nhut Airbase, Saigon, Republic of South Vietnam.  He acknowledged that his military occupational specialty was as cook, but noted that he did not work in that capacity throughout his tour in Vietnam.  The Veteran claims he also served as a Sergeant Major's orderly while attached to the 2nd Signal Group, 52nd Signal Battalion A Company in Saigon, and that when the Sergeant Major was reassigned to B Company, 52nd Signal Battalion, Canto, Mekong Delta, IV Crop, the Veteran was reassigned with him.  He reported that while stationed in Canto his living quarters were located on the same compound as the ARVN's field hospital, which is where he observed the presence of many wounded and dead soldiers.  

A statement received in August 2000 from the Veteran's mother shows acknowledgement that the Veteran was physically abused by his father and suffered from emotional problems prior to his induction into service.  She observed that the Veteran began having emotional problems while stationed in Germany in 1965, where he went absent without leave (AWOL).  His mother noted that she recalled that he was having difficulty adjusting, and that after returning to Germany following the AWOL, he went on a rampage in his unit and had to be restrained with a straight jacket.  She indicated that in November 1966, while stationed in Vietnam, the Veteran was informed of his wife's infidelities and became suicidal.  She noted that once he returned from Vietnam he began to abuse heroin.  

In a statement, dated in March 2003, the Veteran indicated that he was exposed to hostilities and involved in fire fights in and around Camp LBJ, Long Bhinn, between July 20, 1966, and September 1, 1966, while serving with the 1st Infantry Division and the 173th Airborne Brigade at the Benhoa base camp.  He also reported that while he was assigned to the 2nd Signal Group A Company 52nd Signal Battalion he was exposed to the daily operations of the mortuary located at the dispensary of 377th fighter wing 7th Air force which was located directly across from the 2nd Signal Group and MACV headquarters on Tan Son Nhut Airbase, where he was assigned between September 1966 and December 1966.  He noted that while he was assigned to B Company 52nd Signal Battalion in Canto, between January 1967 and July 1967, he was exposed to wounded and dead ARVN personnel in and out of the field hospital from a compound called "Colefield of Coffee Barracks."  

In a statement, dated in June 2003, the Veteran provided specific instances where he felt his life was threatened or in jeopardy due to hostilities experienced while serving on active duty in Vietnam.  He reported that he was placed on guard duty assignments on every scheduled assignment and mostly during night time hours.  The Veteran claimed that because Camp LBJ was bounded on the north side by the 173rd Airborne Brigade at Benhoa and bounded by the 1st Infantry Division on the Eastern part of Longbhin there were hostilities and operations occurring around Camp LBJ because of those units on an ongoing, daily basis.  He indicated that while stationed at Camp LBJ while serving guard duty he twice engaged in a fire fight with insurgent forces while patrolling the camp's perimeter.  He claimed the most significant fire fight came from the eastern perimeter, at night while the Veteran was in a forward bunker with two other troops.  

In a statement submitted in July 2003, he reported that he was stationed with the 90th Replacement Battalion while at Camp LBJ.  

A statement, dated in August 2006, from a former service member included confirmation that the Veteran served with the 90th Replacement Battalion in South Vietnam during his tour of duty, and that the 90th Replacement Battalion served at Long Binh, which was bounded by Bien Hoa Air Base and Bien Hoa proper to the North.  The former service member indicated that he personally served 2 tours of duty in South Vietnam from July 1965 to June 1977 with the 155th Aviation Company at Bamme Tuo as a Specialist 5 and as a Staff Sergeant from December 1968 to December 1969 with the 101st Airborne Division at Phy-Bai.  The former service member noted that he was processed into and out of country at Bien Hoa Airbase where the 90th Replacement Battalion was located.  The former service member indicated that the airbase at Bien Hoa and the 90th Replacement Battalion were within a short distance of one another, which was consistent with operations involving the processing of United States Army personnel into and out of the theater in South Vietnam during the times of his tours of duty.  

In September 2006 the Veteran amended his PTSD claim to include as due to military sexual trauma.  In a January 2008 statement, the Veteran reported that he was sexually assaulted while serving on active duty by two of officers.  The Veteran claimed that after cook training at Fort Dix, New Jersey, he received orders for assignment to the 97th Signal Battalion located outside of Stuttgart in West Germany in February 1965, where he was assigned as a cook with Headquarters Company.  He reported that sometime in March of that year he was asked by the Company's supply sergeant, whose name he could not recall, to accompany him to a cabaret in Stuttgart.  The Veteran indicated that at the time he had become close to the sergeant and had accepted his invitation because he thought of him as a father figure.  The Veteran asserted that he could not recall the night of the party, but remembered that he was with the sergeant and three other people when they arrived to the location.  He recalled spending time drinking beer at the cabaret and only leaving the table to relieve himself.  He also recalled that sometime after the group left the cabaret the Veteran was seated in the back of the car behind the sergeant who was driving.  The Veteran reported that while heading back to the post, the man sitting in the middle of the car attempted to fondle him, but the Veteran rebuffed him.  However, the Veteran indicated that at some point in the night he ended up in the man's room with him, where the man grabbed him and the Veteran engaged in sexual intercourse.  He claimed that after he penetrated the man, he left the room.  The Veteran described being confused and panicked after the event, and noted that he developed severe anxiety after it occurred.  He immediately requested leave, and while on leave, went AWOL.  The Veteran claimed that when he returned to active duty he received an Article 15 which restricted him to his barracks for 45 days and he did an extra duty for 45 days.  Months later, in June, the Veteran reported that he encountered the man who assaulted him while in the kitchen.  He claimed this precipitated a breakdown which lead to him receiving psychiatric treatment in service.  

A statement received in January 2012 by the Veteran's ex-wife shows that the Veteran confided to her in writing that he was fired upon while in service and that he feared for his life.  

Notably, requests were made to the National Archives and Records Administration (NARA) and National Personnel Records Center (NPRC) in September 2003 to provide supporting and corroborating evidence for the Veteran's claimed stressor incidents.  A response from the NPRC, dated in September 2003, shows a search was not possible based on the information provided, to specifically include complete unit information.  A response from the NARA, received in October 2003, shows a general review of records for the 90th Replacement Battalion, for the period of July 20, 1966 to September 1, 1966, did not reveal mention of any enemy activity.  

Significantly, in November 2003, the NARA's Modern Military Records (NWCTM) Textual Archives Services Division provided an operations report for the 90th Replacement Battalion.  The NWCTM failed to provide information regarding the 52nd Signal Battalion, although they noted in their report that the Veteran could order copies of those unit records as well.  The records show that pending transfer of the Military Airlift Command "channel" from Tan Son Nhut to Bien Hoa, the unit continued to be necessary to operate two separate processing activities under 90th Replacement Battalion control.  The replacements arrived at Tan Son Nhut and were moved by escorted bus convoys to Long Binh for processing and onward shipment to their units.  Night movement of these convoys was prohibited by headquarters, USARV, necessitating frequent overnight billeting of replacement at Camp Alpha.  

The records also show that the Battalion provided its own physical security forces at Long Binh and at Camp Alpha.  At the latter, because of its proximity to other units in the Tan Son Nhut area, the security effort was concentrated on an internal guard force, a system for checking the buildings for covertly introduced explosive devices, thorough indoctrination of all personnel in proper actions for protection against mortar attack, and close surveillance of all personnel entering and leaving the compound.  At Long Binh, however, the situation was different in that it was more susceptible to enemy attack.  Therefore, in addition to enforcement of the same measures described for Camp Alpha, a 24-hour security guard force was maintained on the perimeter at Long Binh.  The perimeter guard was made up of replacement personnel, augmented by permanent party EM at night.  

Additional records from the Battalion obtained from the NARA indicate that the 90th Replacement Battalion received SA fire, and fire was returned and a sweep was made of the area.  No US casualties were sustained and the Viet Cong were unknown; however, the battalion security officer checked the area from which the fire came from during the day and found foot prints.  

Notably, the service records reflect that the Veteran was, at various times, stationed with the 2nd Signal Group, A Company 52nd Signal Battalion, B Company 52nd Signal Battalion, and 97th Signal Battalion, and confirmed that his MOS was as cook.  They also establish that the Veteran was absent without leave (AWOL) from May 1, 1965 to May 9, 1965 and from January 13, 1967 to January 20, 1967.  Further, these records show that the Veteran's decorations, medals, badges, citations, and campaign ribbons awarded include the Vietnam Service Medal (VSM), National Defense Service Medal (NDSM), and Vietnam Campaign Medal (VCM) with device.  

An August 1967 VA treatment record indicates that the Veteran reported that he was assigned as an advisor to the Canto Village in the Mekong Delta in Vietnam, where he would go out during the day with cargo groups of Vietnamese soldiers, but would return to the village at night carrying food and water from the village.  It was noted that the Veteran was sometimes moody.  Another VA treatment record dated later that month shows that the Veteran reportedly lost 30 pounds while in Vietnam.  A May 1972 VA treatment record shows the Veteran was treated for a heroine addiction.  

Various private and VA treatment records, dated from 1999 to the present, show diagnoses, since 1997, of PTSD related to a post-service tractor trailer accident and the reported combat stressors, including fear to personal safety.  

An August 2000 report from the Veteran's private psychologist reveals that the Veteran has undergone treatment since 1997, and that his chief complaints involved depression, chronic pain and anxiety/panic which disrupted his sleep.  The psychologist noted that the Veteran was abused as a child and experienced symptoms of trauma during childhood and early adolescence.  The psychologist indicated that the histories of the Veteran's psychological difficulties have been explored, and opined that it became more and more clear that the traumatic events experienced in Vietnam have strongly influenced the nature and severity of his current symptoms.  The psychologist observed that the content of the Veteran's dreams and his sleep disturbances are indicators of this.  The psychologist noted that the Veteran has been exposed to additional trauma since his discharge from service, and his vulnerability is increased because of his experiences while on active duty.  The psychologist concluded that the Veteran suffers from PTSD incurred during military service, and that his disability is causally related to the experiences he had while on active duty.  

A June 2003 VA primary care note shows that the Veteran denied sexual abuse occurred while in the military on his Military Sexual Trauma Screen.  

A VA PTSD examination, conducted in December 2003, shows the Veteran provided a thorough history of his claimed stressors, including his claimed combat service, exposure to fire fights, and mortuary duty.  The examiner noted that the Veteran had a history of a traumatic childhood, and that the Veteran had behavior problems as a child.  Psychiatric testing revealed the Veteran over endorsed his responses to the Minnesota Multiphasic Personality Inventory (MMPI), the Millon Clinical Multiaxial Inventory (MCMI), and nonsignificant response for combat stress on the Mississippi Combat Scale (MCS).  The Veteran was diagnosed with dysthymia with a history of Heroin dependence, and with depression secondary to medical condition, and a GAF score of 80 was assigned.  The examiner opined that there was no objective, corroborating materials to verify the Veteran's self-reported claim of serving in active combat in Vietnam and psychometrics did not support a diagnosis of PTSD; hence a PTSD diagnosis for combat stress could not be provided.  

An April 2005 statement from the Veteran's private psychologist included a detailed description of the Veteran's claimed military stressors, including serving on guard duty, and being fired upon.  The psychologist noted that as a consequence of these stressors, the Veteran experienced anxiety, panic, sleeplessness, and depression.  The Veteran was diagnosed with generalized anxiety disorder, major depression, recurrent, moderate, chronic pain, and PTSD.  A GAF score of 45 was assigned.  

A February 2006 statement from the same private psychologist reflects an opinion that there is evidence of links between the Veteran's current psychiatric disorder, including depression, anxiety, and PTSD, and his experiences in Vietnam.  The psychologist again concluded that the Veteran's combat experiences resulted in a drug addiction, anxiety, and depression.  

A February 2006 VA mental disorders examination report, indicates that the Veteran revealed information regarding his combat experiences in Vietnam, and an opinion that if further objective information is obtained, a diagnosis of PTSD might be appropriate.  

VA mental health treatment records, dated from August 2006 to January 2007, show findings that the Veteran continues to exhibit PTSD-related symptoms related to traumatic war experiences, specifically problems with trust and antisocial behavior.  These records include a detailed list of the Veteran's claimed combat-related stressors.  A January 2007 VA social work note indicates an opinion that the Veteran's reported MST caused him to meet the diagnostic criteria for a DSM-IV PTSD diagnosis.  

A June 2007 VA mental health disorders examination report reveals observations that the Veteran appeared to have been sexually assaulted while serving in the US Army in Germany, and that he seemed to have had numerous difficulties in coping with life since this assault.  The examiner opined that the Veteran appeared to be experiencing intrusive symptoms, avoidant behaviors and hyper-arousal since this assault.  The examiner noted that the Veteran's VA clinician had diagnosed him with PTSD.  The examiner opined that the Veteran appeared to be suffering from PTSD as a result of the sexual assault.  

Most recently, the Veteran underwent a VA PTSD examination in November 2011.  The report contained a thorough review of the Veteran's claimed combat and MST-related stressors.  The examiner diagnosed the Veteran with major depressive disorder, recurrent, moderate, and assigned a GAF score of 55.  The examiner noted that the Veteran is currently 50 percent service-connected for the diagnosis of major depressive disorder.  The examiner opined that the Veteran's psychiatric condition is at least as likely as not caused by or a result of in-service military stressors.  The examiner also opined that the Veteran's depression is at least as likely as not caused by or a result of his service-connected diabetes.  The examiner concluded that the Veteran did not have more than one mental disorder diagnosed, and determined that the Veteran's PTSD symptoms were encompassed by the diagnosis of depression.  This examination report did not specifically contain an evaluation of the Veteran's claimed PTSD symptoms, although it was acknowledged by the examiner that the Veteran reported PTSD symptoms.  Further, the examiner failed to provide any discussion as to why the Veteran does not currently suffer from PTSD.  

Initially, the Board notes that as the Veteran was not awarded any medal or decoration that clearly indicates combat status, and as service records do not confirm combat status, the Board finds that the status of having participated in combat with the enemy cannot be established by the official service documentation.  

Therefore, credible supporting evidence that the claimed in-service stressors occurred is necessary.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(d), (f) (2011).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  As noted, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469; see 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  

The August 2006 former service member's statement confirming that the Veteran served with the 90th Replacement Battalion in South Vietnam during his tour of duty, and that the 90th Replacement Battalion served at Long Binh, and containing  testimony of his first hand knowledge that the airbase at Bien Hoa and the 90th Replacement Battalion were within a short distance of one another, which was consistent with operations involving the processing of United States Army personnel into and out of the theater in South Vietnam during the times of his tours of duty, serves as probative evidence in favor of the Veteran's claim that he was exposed to hostile military activity.  

In this case, he has reported that even though he did not serve in combat, he feared for his life during his time serving in Vietnam.  He has consistently reported the details of his stressors and they are consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a).  Moreover, his assertions have been corroborated by statements provided by a former service member whose testimony has helped to establish the Veteran's location during his service in Vietnam.  

As the record does not contain clear and convincing evidence to the contrary, the Veteran's competent and credible lay testimony is sufficient to establish the occurrence of the claimed in-service stressors related to fear of hostile military or terrorist activity.  75 Fed. Reg. at 39,852; Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Thus, he was confronted with events involving threatened death or serious injury, or a threat to his physical integrity or the physical integrity of others and he reacted with a psychological state of fear.  His stressors are supported by his statements, the former service member's statement, and research showing the battalions with whom he was stationed were regularly attacked and regularly had guards from the camp patrol the area.  

Hence, the Board concedes that the claimed in-service stressors with respect to claimed combat exposure as likely as not took place.  

The Board acknowledges that a VA PTSD examination, conducted in December 2003, reveals an opinion that there was no objective, corroborating materials to verify the Veteran's self-reported claim of serving in active combat in Vietnam and psychometrics did not support a diagnosis of PTSD; hence a PTSD diagnosis for combat stress could not be provided.  

However, as noted, numerous private and VA treatment records, dated from 1999, show diagnoses, since 1997, of PTSD related to the reported combat stressors.  

Moreover, as noted numerous VA and private treatment records a February 2006 VA mental disorders examination report, indicates that the Veteran revealed information regarding his combat experiences in Vietnam, and an opinion that if further objective information is obtained, a diagnosis of PTSD might be appropriate.  

Additionally, although the November 2011 examiner diagnosed the Veteran with major depressive disorder, recurrent, moderate, and assigned a GAF score of 55, and not with PTSD, the examiner opined that the Veteran's psychiatric condition is at least as likely as not caused by or a result of inservice military stressors.  This examination report did not specifically contain an evaluation of the Veteran's claimed PTSD symptoms, although it was acknowledged by the examiner that the Veteran reported PTSD symptoms.  Further, the examiner failed to provide any discussion as to why the Veteran does not currently suffer from PTSD.  

In weighing the competent evidence of record, the Board finds that it is at least in equipoise on the question of whether PTSD is related to the Veteran's alleged stressors involving fear of hostile military or terrorist attack.  In such a situation, for the foregoing reasons, reasonable doubt must be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, the Board finds that service connection for PTSD is warranted.  

Increased Disability Rating for Major Depressive Disorder 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

Psychiatric disorders such as major depressive disorder are rated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 , Diagnostic Code 9411, 9434 (2011).  Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Board has considered the Global Assessment of Functioning (GAF) scores assigned throughout the appeal period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed.  (DSM-IV) at 32).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue. Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Veteran contends that his major depressive disorder warrants an evaluation in excess of 50 percent due to symptoms of suicidal ideation, increased irritability, impaired impulse control, panic attacks, short-term memory loss, depression, and anxiety.  The record shows that the Veteran attempted to commit suicide in approximately 1988 by bringing a rifle to his mouth.  

By way of background, the RO granted service connection for major depressive disorder in a June 2005 RO decision, and assigned a 30 percent rating, effective January 24, 2005.  As noted, in a January 2006 RO decision, a rating of 10 percent was assigned with an earlier effective date of September 24, 2003, and a 50 percent rating was assigned, effective January 24, 2005.  

In a statement received in March 2005, the Veteran's spouse provided observations of his major depressive disorder.  She indicated that he has become more withdrawn and spends most of his time closed off in his room sleeping, unwilling to interact with his family.  A statement from the Veteran's friend, also received in March 2005, shows observations that the Veteran has become extremely fatalistic and preoccupied with the effects of his service-connected diabetes on his life.  The friend noted that the Veteran has become very withdrawn, and has often expressed hopeless and helpless ideas.  The friend noticed an increase in the Veteran's mood swings and a drastic change in his demeanor.  

A statement received in January 2012 by the Veteran's now-ex-spouse shows observations of the Veteran's symptoms of helplessness, hallucinations, excessive drinking and substance abuse, sudden and uncontrollable bursts of anger, unable to show caring, loving feelings, unable to experience pleasure, did not socialize, had insomnia and anxiety, over-reacted to situations with violent behavior, chronically feeling down and depressed, became nervous or had a violent reaction when approached without notice, was extremely controlling, mistrustful of others and did not get along with others, had little interest in participating in activities with family or others, avoided groups or crowds.  

In conjunction with the current appeal, the Veteran underwent a VA mental disorders examination in April 2005, during which he complained of symptoms of withdrawal, anhedonic lifestyle, poor sleep pattern, poor concentration, crying spells, detachment from others, despondency, depersonalization and anger.  

On mental status evaluation, the examiner observed the Veteran was oriented times 4, but had periods of poor communication secondary to his depression, but without any formal thought disorder.  The Veteran denied experiencing any delusions or hallucinations, and admitted that his only phobic behaviors consisted of anger and withdrawal from others.  The Veteran could not accomplish his serial 7's but could perform his serial 3's.  He recalled 4 digits forward and 3 digits backwards, but spelled the word "world" incorrectly backwards and could only recall 2 out of 3 items with a 5 minute delay.  The Veteran indicated that he was not suicidal, but had feelings of "not being too ashamed of euthanasia."  The examiner noted the Veteran maintains his own person hygiene and experiences memory impairment for short-term events, but denied ritualistic behaviors and his rate of speech was logical, goal directed and soft.  He reported experiencing panic attacks and depression on a daily basis, and gets angry often without acting out of impulse.  

On diagnostic testing, the examiner noted Beck Depression Inventory II (BDI-II) scores in the severe range of depression.  The Veteran endorsed significant items of pessimism, loss of pleasure, and crying along with sadness, feeling guilty, self criticalness, loss of interest, indecisiveness, worthlessness, loss of energy, changing of sleep patterns, concentration difficulties, tiredness and fatigue, and loss of interest in sex.  A GAF score was not assigned during the examination.  

The Veteran underwent a VA mental disorders examination in February 2006.  Here, the Veteran reported symptoms of feeling isolated, withdrawn, poor sleep hygiene, crying spells, feeling overwhelmed, experiencing no control over his life, thoughts of death and dying, confusion, poor recent memory, poor appetite, nightmares of death and dying in which he wakes up with perspiration on his body secondary to his nightmares, intrusive thoughts of combat in Vietnam, poor impulse control, outbursts of anger, easy agitation, demoralization, common despondency, and common detachment from others and anhedonic lifestyle.  

On objective evaluation, the examiner observed the Veteran was oriented times 4 with depressed affect and coherent mood.  He admitted to thoughts of suicide, but denied present action or homicidal ideation.  The examiner noted the Veteran's speech was labile but coherent, relevant, and goal directed, and he denied experiencing hallucinations.  The examiner indicated there was no evidence of delusions, or evidence of a formal thought disorder, or psychoses.  The Veteran denied any inappropriate behaviors.  He attempted serial 7's but made several mistakes and was discontinued; however, he performed serial 3's without error.  He spelled the word "world" incorrectly backwards, and recalled 5 digits forward and 3 digits backwards.  He recalled 1 of 5 items on a 5 minute delay, his insight and judgment were characterized as "fair," and he maintained his own personal hygiene.  The Veteran reported some short-term memory loss, but denied any obsessive or ritualistic behaviors that would interfere with his routine activities.  Notably, the Veteran did report getting up several times in the night, being awakened by sounds and checking his home, 2 to 3 times in succession.  He reported experiencing panic attacks constantly, which occurs while he is alone and with other people.  The Veteran admitted to experiencing constant depression and anxiety, and endorsed symptoms of poor impulse control, easy anger and easy agitation.  The Veteran reported that he has outbursts of anger when provoked, and noted that he pulled a weapon on a person in the past, but did not indicate who it was.  

Psychometric testing revealed findings of a Minnesota Multiphasic Personality Inventory-II (MMPI-II) indicating a strong cry for help.  On the Beck Depression Inventory (BDI) he received a Beck Depression Score that was in the extreme severe range, based on feeling like he is being punished, waking up early and being unable to get back to sleep.  Moderate symptoms included having nothing to live for, feeling guilty, having a difficult time making decisions, and losing interest in other people.  The examiner noted that these psychometrics are consistent with someone who is experiencing severe depressive symptoms.  Here, the Veteran was assigned a GAF score of 45.  

In June 2007, the Veteran underwent another VA mental disorders examination.  On mental status evaluation, the examiner observed that the Veteran was neatly dressed with good hygiene.  His mood was described as euthymic, but he complained of nightmares, intrusive thoughts, avoidance behavior, inferiority complex, apprehension about having to communicate with others, difficulty concentrating, and some memory problems, although the examiner noted that for the purposes of the examination the Veteran's memory and concentration were intact.  The Veteran denied having suicidal or homicidal ideation.  

Diagnostic testing results revealed findings of a valid profile on the MMPI-2, which suggests that he is experiencing a great deal of emotional distress with which he is unable to cope adequately.  The results showed that he tends to experience high levels of anxiety, and he exhibits poor reality testing, impulsivity, and maladaptive coping strategies.  The Veteran was diagnosed with PTSD, and a GAF score of 45 was assigned.  

The Board notes that a VA Form 21-4138, Statement in Support of Claim, dated in 
September 2006, indicates the Veteran stated that a 70 percent disability rating for his major depressive disorder would satisfy his claim.  

A Veteran is presumed to be seeking the maximum rating permitted by law, but may limit his appeal to a lesser benefit.  AB v. Brown, 6 Vet. App. 35, 39 (1993); Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  

The Board finds that throughout the appeal the Veteran has displayed manifestations of his service-connected major depressive disorder of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as suicidal ideation, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships, which entitles him to a 70 percent rating under the applicable diagnostic criteria.  

When evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

In this regard, the Board finds that these manifestations and the reports of difficulty in dealing with anger, impaired judgment, suicidal ideation, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, along with the consistent GAF scores ranging from 41 to 55, reflect serious symptoms such as suicidal ideation and severe obsessional rituals, or any serious impairment in social, occupational or school functioning such as no friends and unable to keep a job.  38 C.F.R. §§ 4.126(a), 4.130 (2011).  

Overall, the Veteran's mental evaluations show that he has been found to have serious impairment in most of the areas of work, school, family relations, judgment, thinking, and mood, as evidenced by the GAFs and assessments of his level of disability.  Accordingly, the Board finds that an initial 70 percent disability rating is warranted for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434.  

As noted, the Veteran has indicated that the appeal would be satisfied with the grant of an initial 70 percent rating for his service-connected major depression.  The grant of an initial 70 percent rating is, therefore, a full grant of the benefit sought on appeal.  The benefit of the doubt has been resolved in favor of the Veteran.  Gilbert, 1 Vet. App. 49, 54.  

Extra-schedular Consideration

Finally, the Board finds that the Veteran's major depressive disorder does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's major depressive disorder is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the major depressive disorder has been awarded an increased disability rating of 70 percent.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

Service connection for PTSD is granted.  

A 70 percent disability rating for service-connected major depressive disorder is granted, for the entire period of the appeal, subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

With respect to the claim for service connection for a renal disorder, claimed as secondary to the service-connected Type II diabetes mellitus, the Board notes that service treatment records show that in October 1966 the Veteran was diagnosed with gonorrhea, and with acute gonococcic urethritis with secondary acute prostatitis and acute cystitis after he complained of cloudy and bloody urine.  

A private lab report, dated in August 2001, shows blood chemistry results of high Creatine levels, and an explanation that Creatine is a metabolic product released from muscle tissue and extracted from the kidneys, and may rise in kidney disease.  In September 2002, a private physician noted a history of hyperkalemia on examination.  In May 2003, a private physician diagnosed the Veteran with a testicular mass.  Private ultrasound reports, dated in November 2003 and March 2005, shows findings of kidneys revealing normal outer contour, no evidence of cystic mass or hydronephrosis noted, both kidneys normal in contour, no evidence of renal solid or cystic mass, no renal artery stenosis or occlusion, and no adrenal mass, abnormal ureter, or bladder mass seen.  A November 2003 private treatment record also indicates a diagnosis of abnormal liver function studies.  

A February 2006 VA diabetes mellitus examination report shows findings that when the Veteran was initially diagnosed with diabetes, the doctors told him that he had protein in his urine.  The Veteran denied current kidney problems, but reported having some frequency of urination 7 times a day and 3 times a night, along with post-void dribble.  The Veteran denied hesitancy, had good stream, no dysuria, no hematuria, no stones, and no infections.  He also denied any incontinence of bladder and bowl.  In the diagnosis summary, the examiner noted that there was no evidence of diabetic related kidney involvement or proteinuria.  

In March 2007, a private physician diagnosed the Veteran with benign prostatic hyperplasia.  

In May 2007 the Veteran underwent a VA Diabetes Mellitus examination, during which it was noted that he had diabetic retinal imaging done in November 2006, which showed no evidence of diabetic retinopathy, and a liver function study done during his August 2006 clinic visit, with mild elevation of the transaminases.  

However, in October 2007, the Veteran underwent treatment at the VA for frequent urination and uncontrolled diabetes.  An October 2007 VA treatment record shows the presence of chronic kidney disease, and a note that the Veteran should be referred for renal consultation.  A June 2009 CT scan of the abdomen and pelvis reveals bilateral renal cysts.  

The Board notes that the Veteran has not undergone a VA examination to ascertain the nature and etiology of his claimed renal disorder.  Given the in-service treatment for a bladder infection, the post-service treatment for various kidney and bladder problems, and the Veteran's lay assertions, the Board finds it necessary to obtain a VA examination to determine the nature and likely etiology of the claimed renal disorder.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Prior to arranging for the Veteran to undergo the examination, VA should obtain and associate with the claims file all outstanding VA medical records.  The electronic Virtual VA records file was reviewed and did not reveal any VA treatment records pertinent to this appeal.  As such, the RO should seek to obtain any treatment records from the most recent VA treatment records in the claims file to the present.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, with regard to the Veteran's claim of entitlement to a TDIU, the Board finds that this claim is inextricably intertwined with the Veteran's pending claim, as the resolution of the claim might have bearing upon the claim for a TDIU.  The appropriate remedy where a pending claim is inextricably intertwined with the claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Additionally, a December 2011 VA examination addendum report shows an opinion that the Veteran's non-service-connected shoulder injury is rendering him unable to obtain and maintain gainful employment in a physical job, and that none of his service-connected or non-service connected physical ailments are rendering him unable to obtain and maintain gainful employment in a sedentary job.  However, the Board finds that the examiner failed to address the private psychiatric treatment records which show various opinions that the Veteran's psychiatric disabilities render him unemployable.  

In TDIU claims, the Court has held that the duty to assist requires that VA obtain an examination, which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2011); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011).  Hence, the Board finds that another VA examination is warranted to ascertain the Veteran's employability.  
The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA.  See 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Hence, in addition to the requested actions, the RO should also undertake any other development or notification action deemed warranted by VCAA prior to readjudicating the claims on appeal.  The RO's adjudication of the claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims.  

Also while on remand, any outstanding VA treatment records should be obtained.  VA has a duty to request all available and relevant records from federal agencies, including VA medical records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to contact the Veteran in order to obtain copies of all outstanding VA and/or non-VA treatment records referable to the claimed renal disorder and his employability, not yet associated with the record, dated to the present.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the etiology of any current renal disorder.  

The entire claims file, to include a complete copy of this REMAND, must be provided to any examiner designated to examine the Veteran, and the examination reports should thoroughly reflect consideration of the Veteran's documented medical history and assertions.  The examiner is requested to address the following:

(a)  Offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not that any diagnosed renal disorder is related to an incident or illness of the Veteran's active service.

(b)  Offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not that any renal disorder either (i) was caused by, or (2) is aggravated (permanently worsened) by a service-connected disability, to specifically include the service-connected Type II diabetes mellitus.  

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology. 

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she must expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3.  The RO/AMC shall schedule the Veteran for an appropriate VA TDIU examination.  Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand.  All indicated tests should be performed and all findings should be reported in detail.  

The examiner is directed to provide an opinion as to whether, without regard to age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either separately or in combination, preclude the Veteran from securing and following a substantially gainful occupation consistent with his education and occupational experience.  The examiner shall set forth a complete rationale for all opinions expressed and conclusions reached.  

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


